Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

                                                                   DETAILED ACTION

1.This action is response to application filed on 07/05/2022. Claims 1-20 are pending.
                           Response to arguments/amendment
2. The previous 112 rejection to claim 8 is withdrawn responding to the amendment newly added to claim 8.	
                                Reasons for allowance
 	3. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
4. For claim 8, U.S. 20220019372 to Vastrad et al. (hereinafter " Vastrad’9372") teaches a storage system built with storage pools. Storage pools are logical grouping of physical disks/drives in a storage service node and are configured as the protection unit for disk/drive failures and rebuilds (Vastrad [0051]). An instance of the metadata subsystem executing on a storage service node is referred to as a metadata node the provides “metadata service” (Vastrad [0052]).  The metadata indicates which data blocks were store on a disk and further indicates where to find the other fragments associated with each data block (Vastrad [0018]). But Vastrad does not teach the first user is identified in a first tiering policy, the first tiering policy identifying a criterion for transferring files between the first storagepool and a second storagepool, the first storagepool providing a different performance level than the second storagepool, and wherein an inode of the first storagepool identifies a first data block of the first storagepool that stores at least part of the file, and a second data block of the first storagepool that stores the first extended attribute; and moving, by the system, the first file from the first storagepool to the second storagepool based on the first tiering policy as claimed. Accordingly, claims 8-14 are allowed.
	5. For claim 15, U.S. 20220019372 to Vastrad et al. (hereinafter " Vastrad’9372") teaches a storage system built with storage pools. Storage pools are logical grouping of physical disks/drives in a storage service node and are configured as the protection unit for disk/drive failures and rebuilds (Vastrad [0051]). An instance of the metadata subsystem executing on a storage service node is referred to as a metadata node the provides “metadata service” (Vastrad [0052]).  The metadata indicates which data blocks were store on a disk and further indicates where to find the other fragments associated with each data block (Vastrad [0018]). But Vastrad does not teach determining that a first user identity is represented in a first extended attribute that corresponds to the file, and that the first user identity is represented in a first tiering policy, wherein a data structure of the first storagepool identifies a first data block of the first storagepool that stores at least part of the file, and a second data block of the first storagepool that stores the first extended attribute; and moving the file from the first storagepool to a second storagepool based on the first tiering policy as claimed. The same reasoning applies to claim 1. Accordingly, claims 1-7, 15-20 are allowed.

                                           Conclusions
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452